           Case 2:20-cr-00086-RAJ-RJK Document 1-1 Filed 09/24/20 Page 1 of 1 PageID# 3

                                              PURSUANT TO THE E-GOVERNMENT ACT OF 2002
 JS 45(11/2002)
                                                                                                                      U.S. District Court


 Place of Offense:                              Under Seal: Yes □ No ^              Judge Assigned:
 Citv:   EDVA                   Superseding Indictment:                             Criminal Number: 2:20cr
 County/Parish:                 Same Defendant:                                     New Defendant: John Kyriakos Hadjikakos
                                Magistrate Judge Case Number:                       Arraignment Date:
                                Search Warrant Case Number:
                                R 20/R 40 from District of
 Defendant Information;

Juvenile: Yes □ No [S           FBI# 495028R3
Defendant: John Kyriakos Hadjikakos                          Alias Name(s):
Address:                             Virginia Beach, VA 23451
Birth Date;       1957   SS#:          7600     Sex: M       Race: W     Nationality:     Place of Birth: Virginia
Height: 5'09"     Weight: 185        Hair: Brown        Eyes: Brown             Scars/Tattoos
Interpreter: Yes □ No ISl       List Language and/or dialect:
                         State ID:

Location Status;

 Arrest Date:

□ Already in Federal Custody as of:            in:
□ Already in State Custody                           □ On Pretrial Release (for state)     IE Not in Custody

 □ Arrest Warrant Requested                          □ Fugitive                            K Summons Requested for 10/2

 □Arrest Warrant Pending                             □ Detention Sought                    □ Bond

 Defense Counsel Information:

Name: Trey Kelleter, Esq.                            □ Court Appointed
Address: 409 Duke Street, Suite 100
Norfolk, VA 23510                                    IE Retained

Telephone: 757-500-7666                              □ Public Defender

 Email: Trey^Kelleterlaw.com                         □ Office of Federal Public Defender should not be appointed due to conflict of interest

                                                     □ CJA attorney:               should not be appointed due to conflict of interest

                                                     □ conflict memorandum will be filed with the clerk's office
 U.S. Attorney Information:

 AUSA: Randy Stoker; SAUSA Kristin Bird                 Telephone No. 757-441-6331                    Bar#:
Complainant Agency. Address & Phone Number or Person & Title;

 USPI Jason Thomasson, 757-629-2129, Norfolk Division
U.S.C. Citations:


                  Code/Section                    Description of Offense Charged             Count(s)         Capital/Felony/Misd/Petty

 Set 1     18U.S.C.§ 111(a)(1) and (b)            Assault, Resisting, or impeding                1        Felony
                                                  Certain OlTicers or Employees
